Case: 20-61085     Document: 00516361136         Page: 1     Date Filed: 06/17/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         June 17, 2022
                                  No. 20-61085                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   Sreekumari Kondamudi; Sajeev Joseph,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A208 775 538
                              BIA No. A208 775 539


   Before Davis, Elrod, and Higginson, Circuit Judges.
   Per Curiam:*
          Sreekumari Kondamudi and Sajeev Joseph, who are natives and
   citizens of India, petition for review of an order of the Board of Immigration
   Appeals (BIA) dismissing their appeal from the denial of Kondamudi’s



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61085      Document: 00516361136          Page: 2    Date Filed: 06/17/2022




                                    No. 20-61085


   application for asylum, withholding of removal, and relief under the
   Convention Against Torture (CAT). Joseph, who is Kondamudi’s husband,
   was listed as a derivative beneficiary on Kondamudi’s application. The BIA
   affirmed the immigration judge’s (IJ) denial, which was based on
   Kondamudi’s lack of credibility.      Kondamudi argues that the adverse-
   credibility determination was not supported by the record because the
   inconsistencies cited by the IJ were either based on misunderstandings of her
   statements or about trivial aspects of the incidents. She also contends that
   her failure to list all of the instances of harm in her asylum interview and her
   relief application should not have affected her credibility.
          We review the BIA’s decision and consider the IJ’s decision only to
   the extent that it influenced the BIA. Singh v. Sessions, 880 F.3d 220, 224
   (5th Cir. 2018). The BIA’s decision was grounded in “specific and cogent
   reasons derived from the record,” Zhang v. Gonzales, 432 F.3d 339, 344 (5th
   Cir. 2005), and Kondamudi does not show that the evidence compels a
   contrary result, see Wang v. Holder, 569 F.3d 531, 538–39 (5th Cir. 2009).
   And contrary to her argument, “[a]n adverse credibility assessment may be
   based on any inconsistency even if it does not ‘go to the heart of the
   applicant’s claim or any other relevant factor.’” Avelar-Oliva v. Barr, 954
   F.3d 757, 768 (5th Cir. 2020) (quoting 8 U.S.C. § 1158(b)(1)(B)(iii)).
   Moreover, we have upheld adverse-credibility determinations due to an
   alien’s failure to include significant acts of alleged persecution in an asylum
   interview. See id. (and cases cited therein).
          In any event, because the IJ and BIA may rely on any inconsistency or
   omission when making an adverse-credibility determination, even
   Kondamudi’s inconsistent statements regarding the burning of her house—
   which are amply supported by the record—are sufficient to support that
   determination. See Wang, 569 F.3d at 538. Kondamudi has not shown that,
   from the totality of the circumstances, “it is plain that no reasonable fact-



                                          2
Case: 20-61085      Document: 00516361136          Page: 3   Date Filed: 06/17/2022




                                    No. 20-61085


   finder” could find her incredible. Id. at 538–39 (quoting Lin v. Mukasey, 534
   F.3d 162, 167 (2d Cir. 2008) and adopting the Second Circuit’s formulation
   of the adverse-credibility standard).
          The petition for review is DENIED.




                                           3